DETAILED ACTION
This action is in response to the application filed on 10/4/2021. 
Claims 30-47 are pending.

Information Disclosure Statement


The references listed on the Information Disclosure Statement submitted on 11/5/2021 and 12/30/2021 have been considered by the examiner (see attached PTO-1449).

Allowable Subject Matter
Claims 30-47 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to video decoding including decoding reference image of a coded video sequence; predicting blocks of prediction data from the reference image, entropy decoding the coded video sequence to yield blocks of residual transform coefficients, corresponding quantization parameters including an indication of residual down sampling; transforming the residual transform coefficients into blocks of reconstructed residual data; wherein the quantization parameters indicate residual down sampling was applied only to chroma components of a first block, up scaling the chroma components and generating a block of reconstructed pixel value from the corresponding block of the prediction data, the corresponding block of the up scaled chroma components and the corresponding block of the reconstructed residual data for other color components.

Prior art was found for the claims as follows:

- Yin et al. (US 20090141814 A1)
Yin discloses quantizing a residual pixels resulting from motion prediction before transforming the residuals to a frequency domain.

- Su et al.  (US 20140050271 A1)
Su discloses quantizing residual pixels resulting from motion prediction to reduce the bit depth for maintaining compatibility with residual encoders, having a transformer, which may not be able to process residual pixels with high dynamic range.

The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 40, 50 and 59, video encoding/decoding in which residual pixels resulting from motion prediction of the video data are quantized through a first, second and third quantizers before transforming the quantized residuals into transform coefficients and entropy coding the transform coefficients. Also the instant invention is related to video encoding/decoding in which residual pixels resulting from motion prediction of the video data are quantized through a first and second quantizers before transforming the quantized residuals into transform coefficients and entropy coding the transform coefficients, a parameter for the first quantizer and a parameter for the second quantizer indicating which blocks of a frame the first and second quantizing is applied to and which other blocks of the same frame the first and second quantizing is not applied to respectively.


The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481